[Cite as In re Guardianship of Kindell, 2022-Ohio-3456.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                       MIAMI COUNTY

 IN THE MATTER OF THE                                  :
 GUARDIANSHIP OF KRISTA                                :
 KINDELL                                               :   Appellate Case No. 2022-CA-8
                                                       :
                                                       :   Trial Court Case No. 80434
                                                       :
                                                       :   (Appeal from Common Pleas
                                                       :   Court – Probate Division)
                                                       :
                                                       :

                                               ...........

                                              OPINION

                         Rendered on the 30th day of September, 2022.

                                               ...........

CHRISTOPHER D. CLARK, Atty. Reg. No. 0065132, 425 North Main Street, Piqua, Ohio
45356
      Attorney for Appellant

JACK L. CARTER, Atty. Reg. No. 0004673, 405 Public Square SW, Suite 253, Troy, Ohio
45373
      Attorney for Appellee

                                             .............

LEWIS, J.
                                                                                         -2-


        {¶ 1} Appellant Krista Kindell (“Kindell”) appeals from the Miami County Probate

Court’s judgment denying her request for permission to get married.           According to

Kindell, the probate court erred in finding that she lacks the mental capacity to enter into

a marital contract. For the following reasons, we affirm the probate court’s judgment.



   I.      Facts and Course of Proceedings

        {¶ 2} On August 15, 2005, Jack Carter, an attorney in Miami County, filed an

application for appointment of a guardian of an alleged incompetent person, Kindell.

Submitted with the application was a “Statement of Expert Evaluation” completed by

Charlene Cassel, a Chief Psychologist at Harbor Behavioral Healthcare in Toledo. Dr.

Cassel stated, in part, that “Krista Kindell is functioning in the range of mild mental

retardation (full scale IQ of 64).     She has additional mental health diagnoses of

depression, PTSD and an explosive disorder which further impedes her ability to interact

with others and take care of herself.” She opined that Kindell could not conduct business

affairs or properly care for herself without the aid of a guardian.

        {¶ 3} An investigator’s report completed by J. Sue Deaton was submitted to the

probate court on September 9, 2005. The investigator stated that there was a necessity

for guardianship because Kindell “is childlike in behavior – She knows basic knowledge

of care – needs guidance and directions to carry out daily life skills.” The investigator

noted that Kindell was receiving assistance from Riverside and that she attended Safe

Haven daily.

        {¶ 4} On September 21, 2005, the probate court appointed Jack Carter as
                                                                                         -3-


guardian of Kindell’s person indefinitely.    Over the next several years, Carter filed

updates with the probate court and submitted detailed fee requests for any work

completed as guardian of Kindell.

      {¶ 5} On November 6, 2013, Carter filed a motion to terminate the guardianship.

The impetus for this motion was Kindell’s repeated requests to get married to her

boyfriend, Jason Tackett.   According to Carter, he filed this motion in order for the

probate court to determine whether, as guardian of Kindell’s person, his approval was

required before Kindell could get married and terminate the guardianship. Carter stated

that he would not give permission for the marriage under the circumstances that then

existed.

      {¶ 6} On February 24, 2014, Kindell filed a list of 12 reasons why she did not need

a guardian. Included in the list were “my boyfriend thinks I am ready to be on my own”

and “I want to get married. We exchanged vows at church on Christmas eve but we still

want to get married.”

      {¶ 7} On February 26, 2014, the probate court denied the motion to terminate the

guardianship. The court noted that “[e]vidence indicated that Krista loans or gives Jason

money (never to be seen again) and that Krista borrows money for Jason from others and

doesn’t pay it back. This is unhealthy.”

      {¶ 8} On April 9, 2015, Carter, as guardian, filed a motion for protective orders that

requested, among other relief, that Krista be restrained from “taking up residence with

Tackett” and Tackett be ordered to immediately vacate Kindell’s apartment.              On

November 2, 2015, an “Agreed Entry for Resolution of Motion for Protective Orders on an
                                                                                           -4-


Interim, Probationary Basis” was filed with the probate court. In short, the agreed entry

allowed Kindell and Tackett to continue living together but placed several obligations on

both of them.

        {¶ 9} On April 19, 2016, Kindell sent a letter to the probate court asking for a

guardianship review hearing so that she would have an opportunity to show that she no

longer needed a guardian. Pursuant to Kindell’s request, an evaluation for guardianship

was conducted by Daniel D. Hrinko, a psychologist. Based on his interviews with Kindell,

an advocate for Kindell, and Carter, along with his review of records, Hrinko stated, in

part:

                [Kindell] has pursued relationships with individuals who provided little

        support and encouragement and who have contributed very little to their

        mutual benefit as a cooperative and collaborative relationship should.

        Those situations have resulted in her being evicted from four separate

        residences due to unclean conditions and to being exposed to unstable

        individuals due to their medical problems, substance abuse, and mental

        health problems. All indications suggest that these difficulties continue.

                ***

                Throughout this interview, there were no indications of her having the

        ability to understand the consequences of her actions and to take this

        information into account when making decisions. It has been noted by

        several professionals that she continues to remain involved with individuals

        who are seen as disruptive and upsetting. Her psychiatrist has specifically
                                                                                           -5-


      stated on numerous occasions that her fiancé should not attend medical

      appointments due to the disruptive nature of their relationship on her clinical

      presentation during appointments. However she persists in having him

      attend.

             ***

             Although Krista has capabilities to function at a higher level than has

      been noted in the recent months, there are clear indications that her

      intellectual disability interferes with her ability to exercise these capabilities

      in a responsible manner leading to poor compliance with treatment, an

      increase in debilitating symptoms, and decisions that are dangerous to both

      herself and those around her.

             There is sufficient evidence that Krista has difficulty exercising

      reasonable judgment that could put her at risk for significant problems with

      financial and other essential decisions. There is clear evidence that she is

      not capable of making use of her ability to make reasonable and appropriate

      medical decision regarding her health, welfare, and safety. Therefore, a

      guardianship should be continued.

Kindell subsequently withdrew her request for an independent evaluation and dismissal

of guardianship.

      {¶ 10} On June 7, 2021, Kindell filed two handwritten notes with the probate court.

Although neither note mentioned marriage, the guardian and the court treated these notes

as a motion by Kindell to marry Tackett and terminate her guardianship. On October 14,
                                                                                             -6-


2021, a hearing was held on the motion before a magistrate. Kindell, Tackett, Richard

Naff, and Benjamin Battista testified at the hearing.

         {¶ 11} Kindell testified that she had a mental disability but no physical disabilities.

October 14, 2021 Hearing Transcript (“Tr.”), p. 6. She received approximately $1,000

per month through SSDI and received food stamps. She used a payee to assist her in

paying her monthly bills. Id.

         {¶ 12} At the time of the hearing, Kindell was not employed and lived at Safe Haven

with a roommate that she did not particularly like. Id. at 5-6, 39. She stayed several

nights per week at Tackett’s apartment rather than at her place. Id. at 9-10. Kindell had

been dating Tackett since 2007. Id. at 11. She loved him and Tackett really cared about

her. Id. at 13. They enjoyed doing the following together: hanging out, playing video

games, watching football in person and on television, and going to a church where they

were greeters and ushers. Id. at 12. Kindell stated the following when asked what was

her understanding of marriage: “We be one thing until he dies and plus you can’t cheat

on somebody if you’re married to that is against the bible and that is what I want to be

with.” Id. at 14. She also stated that they have to support each other in a marriage by

being there for each other if one is sick and by putting their incomes together and working

as a team. Id. Kindell admitted, however, that she had cheated on Tackett several

times since they got engaged. But she stated that she was “going to change that.” Id.

at 28.

         {¶ 13} Kindell and Tackett had been evicted several times for not keeping their

apartments clean. Id. at 21-22. Kindell stated that they would clean better and stop this
                                                                                         -7-


eviction pattern if they got married. Id. at 24. She believed her cleaning habits had

already changed for the better. Id. at 37-38.

         {¶ 14} Kindell conceded that she and Tackett had difficulty managing money. Id.

at 26. Both Kindell and Tackett had payees who helped them stay current on their bills.

But Kindell blows the money left over after her payee pays the bills.         Id. at 35-36.

Further, Kindell was willing to give up her $112,000 housing waiver in order to get married,

because she did not like her current roommate and did not feel safe at the house. Id. at

39.

         {¶ 15} Kindell testified about past controlling behavior by Tackett. He used to

listen to her phone calls and told her what not to say. Id. at 32. Also, she felt the need

to ask his permission to speak at her own team meeting. Id. at 33.

         {¶ 16} Kindell admitted that she hated her guardianship and would like for it to be

over. She understood that if she got married, her guardianship would be dissolved. Id.

at 34.

         {¶ 17} Richard Naff, who attended the same church as Kindell and Tackett,

testified on Kindell’s behalf. He described himself as a care pastor at the Gingshamburg

church. Naff stated that Kindell and Tackett wanted to get married because the Bible

says that you should not live together when you are not married. Id. at 43. He believed

that Kindell and Tackett complemented each other well and that Kindell had an

understanding of what marriage is. Id. at 44, 47. Naff noted that Tackett is an alcoholic

that previously attended the Next Step program offered by the church they attend. Id. at

49. But the Next Step program had been dissolved, and Tackett’s drinking had not
                                                                                           -8-


improved since Covid started. Id. at 43, 49. According to Naff, Tackett and Kindell had

been talking about marriage for almost two years. He believed this talk started when

Kindell became more familiar with the Bible’s teachings. Id. at 55.

         {¶ 18} Jason Tackett testified that he was 53 years old and received $1,033 in

monthly income. Id. at 58, 61. He used a payee in order to pay his bills and planned to

keep a payee in the future. Id. at 59.

         {¶ 19} When asked why he wanted to marry Kindell, Tackett replied “I love her with

all my heart and I like helping her out and heling her [sic] help her try to make good

decisions and I love her with all of my heart . . . and I think she can do it too.” Id. at 62.

According to Tackett, he wanted “to do the right thing being married instead of having an

(inaudible) doing everything wrong in the bible. I want go ahead and get married and

live the Jesus’s way.” Id. at 76.

         {¶ 20} Tackett conceded that he drank when he was stressed and that he did not

receive any counseling for his alcohol abuse at the time of the hearing. Id. at 70-71. He

stated that he would quit drinking alcohol if he got married to Kindell. Id. at 71.

         {¶ 21} Benjamin Battista, a Service and Support Administrator Manager at the

Miami County Board of Developmental Disabilities, assisted Kindell by connecting her

with services from a variety of sources, including setting her up with her housing. Id. at

77-78.     He believed Kindell would suffer if she left her current living arrangement,

especially in terms of self-direction and self-sufficiency.     Id. at 81-82.   Battista was

concerned about Tackett’s health and Kindell’s ability to function without Tackett. Id. at

85.
                                                                                        -9-


      {¶ 22} Kindell’s living arrangement at the time of the hearing was at a brick, ranch-

style residence that was staffed at all times. Id. at 80. Her previous living arrangement

with Tackett in 2018 had had unsanitary conditions, and the landlord had refused to renew

the lease with them. Id. at 85-88. Battista did not believe Kindell had the ability to

function without a guardian looking out for her. According to Battista, Kindell would be

homeless if not for his agency getting her the housing waiver. Id. at 102. He testified

that she would lose the housing waiver if she left the program. Id. at 101-102.

      {¶ 23} On October 26, 2021, the magistrate issued a decision denying Kindell’s

request for permission to marry Tackett. The magistrate initially noted that R.C. 2111.45

terminates the guardianship upon the marriage of the ward and that R.C. 2111.13

provides that the guardian’s duties are to protect and control the person of the ward.

Further, the magistrate stated that a ward cannot bind her guardianship estate to the

obligations based upon contract, unless ratified by the guardian. October 26, 2021

Magistrate’s Decision, p. 2, citing In re Guardianship of Allen, 50 Ohio St.3d 142, 552

N.E.2d 934 (1990). Therefore, the magistrate concluded:

             [I]t would seem that a marriage is a civil contract, in which, both

      partners must be able to consent to the contract and that someone under a

      guardianship does not have the capacity to consent. Therefore, someone

      under a guardianship cannot enter into a marriage contract. However, if

      we then apply the rational [sic] of the Court in In re Allen, a guardian could

      ratify or approve of the contract which would bind the estate of the

      guardianship. Thus, if the guardian approves, the ward could get married.
                                                                                             -10-


Magistrate’s Decision, p. 2-3.

         {¶ 24} Kindell filed objections to the magistrate’s decision, and the guardian filed

his response to the objections. On February 28, 2022, the probate court overruled the

objections to the magistrate’s decision. The probate court first noted that the issue

before the court was whether Kindell had the mental capacity to appreciate what it meant

to enter into a marital relationship with her fiancé, Tackett.        After summarizing the

testimony presented at the hearing, some of the court’s prior rulings, and the guardian’s

arguments against allowing the marriage, the court concluded that Kindell had “failed to

establish that she has the capacity and understanding to enter into a marriage contract.”

         {¶ 25} Kindell filed a timely notice of appeal from the probate court’s decision.



   II.      Kindell Did Not Suffer Any Prejudice From The Probate Court’s Reference to

            Statements Made In The Guardian’s Opposition Memorandum

         {¶ 26} Kindell’s first assignment of error states:

                THE     TRIAL     COURT       ABUSED          ITS   DISCRETION     BY

         CONSIDERING AND RELYING UPON INFORMATION NOT PROPERLY

         IN EVIDENCE IN SUPPORT OF ITS FINDING THAT PETITIONER-

         APPELLANT DID NOT HAVE THE MENTAL CAPACITY TO ENTER INTO

         A MARRIAGE CONTRACT.

         {¶ 27} Kindell contends that the probate court improperly considered “as evidence

the unsworn statements and personal opinions of Mr. Carter.” Appellate Brief, p. 6.

According to Kindell, “it is clear the Trial Court gave substantial weight to the said unsworn
                                                                                          -11-


statements and opinions of Mr. Carter in finding that Kindell lacked the mental capacity

to marry.” Id. In support of her position, Kindell points to the fact that the probate court

noted in its judgment that Carter set forth a brief history of Kindell’s poor decision-making

in Carter’s memorandum filed in opposition to Kindell’s motion and then cited some of

these examples of poor decision-making as support for its decision to deny Kindell’s

motion. As a result, Kindell argues, she suffered substantial prejudice.

       {¶ 28} The two paragraphs in the probate court’s decision to which Kindell takes

exception are paragraphs three and four, which state:

              3.     The guardian of Krista, Attorney Jack Carter, did not testify at

       the hearing, however, he filed a Memorandum Contra to petition of ward to

       marry on October 8, 2022. Mr. Carter was appointed guardian for Krista in

       2005. Krista is now approximately 35. The guardian is concerned that if

       she were to marry that Krista might lose a substantial portion of aid. [Memo

       Contra page 2] Further, the guardian stated in his memo that “* * * Krista

       completely lacked the insight and emotional maturity necessary to enter into

       a marriage.” [Memo Contra page 2] Finally, as far back as 2011 the

       guardian wanted Krista and her fiancé to complete some kind of basic

       course of pre-marital counseling with their pastor or local counselor.

       Finally, the guardian was and is concerned that Krista’s fiancé is putting

       pressure on her to marry calling her names like “chicken-shit”. [Memo

       Contra page 3]

              4.     The guardian very succinctly and relevant to her ability to
                                                                                           -12-


          understand the construct of a marriage contract set forth a brief history of

          Krista’s poor decision making examples. [Memo Contra page 6] These

          examples include, but are not limited to Krista going to the emergency room

          hundreds of times, making false police report about being raped by an

          individual she was sexually active with to cover up the affair to her fiancée,

          and at times living in squalor to the point of being evicted.

February 28, 2022 Judgment, p. 2-3.

          {¶ 29} We disagree with Kindell’s contention that the probate court improperly

relied on statements in Carter’s memorandum rather than the testimony and other

evidence of record.       There were many examples of Kindell’s poor decision-making

presented to the court through the testimony of Kindell and Battista. Further, the record

contained a number of previous filings that contained evaluations by psychologists

describing Kindell’s poor decision-making and decisions by the probate court noting

examples of this poor decision-making. Therefore, we cannot conclude that Kindell

suffered prejudice solely from the probate court noting that these same examples of poor

decision-making were set forth in Carter’s memorandum in opposition to Kindell’s motion.

          {¶ 30} The first assignment of error is overruled.



   III.      The Probate Court Did Not Err In Finding Kindell Lacked The Capacity And

             Understanding To Enter Into A Marriage Contract

          {¶ 31} Kindell’s second assignment of error states:

                 THE TRIAL COURT ERRED IN FINDING THAT PETITIONER-
                                                                                        -13-


       APPELLANT LACKED THE MENTAL CAPACITY TO ENTER INTO A

       MARRIAGE CONTRACT AS SUCH FINDING WAS AGAINST THE

       MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 32} There is not much guidance in our statutes or our case law regarding

whether a ward who has been adjudged incompetent should be permitted to enter into a

marriage contract. R.C. 3103.01 does provide that “Husband and wife contract towards

each other obligations of mutual respect, fidelity, and support.” These mutual obligations

form a foundation upon which the marriage contract is built. But the question arises

whether a ward has the capacity to understand and consent to these obligations as part

of a marriage contract. This question is even more vital when we consider that “[t]he

marriage of a ward shall terminate the guardianship as to the person * * * of the ward.”

R.C. 2111.45.

       {¶ 33} Generally, “[t]he appointment of a guardian is conclusive evidence that the

ward is incompetent to enter into a binding contract or deed that touches upon the

guardianship; however, as to matters that in no way conflict with the guardian's authority,

the appointment of a guardian is only prima facie evidence of incompetency. Therefore,

the fact that a guardian has been appointed on behalf of a ward does not necessarily

preclude such ward from entering into a marriage.” 53 Ohio Jurisprudence 3d, Guardian

and Ward, Section 63, at 81 (2017), citing Witt v. Ward, 60 Ohio App.3d 21, 573 N.E.2d

201 (12th Dist.1989) and Boyd v. Edwards, 4 Ohio App.3d 142, 148, 446 N.E.2d 1151

(8th Dist.1982).

       {¶ 34} In Boyd, the Eighth District explained:
                                                                               -14-


      In the context of marriage, an adjudication of incompetency prior to

marriage is not necessarily conclusive proof of the person's incapacity to

enter a valid marriage. According to Seabold v. Seabold (1948), 84 Ohio

App. 83, 84 N.E.2d 521 [39 O.O. 112], a mentally ill person who has an

appointed guardian can still enter into a valid marriage, provided he or she

“fully comprehends the nature and consequences of his or her act in getting

married.” Id. at 88, 84 N.E.2d 521.

      This court addressed the issue of an incompetent's ability to marry in

Dozer v. Dozer (App.1930), 8 Ohio Law Abs. 507, where we said:

      “While it is true that [the wife] Electa King Dozer was at the time of

  the marriage under a guardianship yet from the testimony and from the

  evidence she gave it is evident that she fully understood what she was

  doing and had sufficient mental capacity to enter into the marriage

  relation. The mere fact that she was under a guardianship would not

  render the marriage contract void. The degree of mental capacity

  required to enter into a valid marriage is laid down in 18 R.C.L. as

  follows:

     “ ‘Therefore, it is not every unsoundness of mind that will make

     void a marriage contract, and if a person entering into the

     marriage relation has sufficient capacity to understand the nature

     of the contract and the duties and responsibilities which it creates

     the marriage will be valid.’ ” (Emphasis added.) Id. at 507.
                                                                                         -15-


Boyd at 148.

       {¶ 35} In Seabold v. Seabold, 84 Ohio App. 83, 84 N.E.2d 52 (9th Dist.1948), Julie

Seabold sought a declaration that her marriage contract between she and Edward

Seabold constituted a valid and legally binding marriage despite the fact that Edward had

been previously adjudicated an incompetent person and Edward’s brother had been

appointed as guardian of Edward’s person and estate. Id. at 84. At the conclusion of

the trial, the court found that the parties had entered into a valid marriage. Id. at 85. On

appeal, the Ninth District noted the general rule that if either party lacks the capacity to

consent, the marriage is ineffectual and void ab initio.     Id. at 87-88.   But the court

continued, “If, however, a person who is mentally ill, fully comprehends the nature and

consequences of his or her act in getting married, the marriage is valid.” Id. at 88.

       {¶ 36} Similarly, the Twelfth District has concluded that the fact that a person has

been adjudged incompetent does not necessarily foreclose the person from getting

married. In Witt, 60 Ohio App.3d 21, 23-24, 573 N.E.2d 201, the court stated:

               The appointment of a guardian is conclusive evidence of the ward's

       incapacity to do any act which conflicts with the authority given to the

       guardian. Therefore, there is a conclusive presumption that the ward is

       incompetent to enter into a binding contract or deed.        Fiorini v. Goss

       (1921), 23 Ohio N.P. (N.S.) 303, affirmed (1923), 108 Ohio St. 115, 140

       N.E. 324. However, the appointment of a guardian is only prima facie

       evidence of incompetency. Therefore, the guardianship is only prima facie

       evidence as to the ward's capacity to marry, make a will or commit a crime.
                                                                                         -16-


      Jordan v. Dickson (1887), 10 Ohio Dec.Rep. 147, citing Wheeler v. State

      (1878), 34 Ohio St. 394. See, also, Lee v. Stephens (App.1942), 38 Ohio

      Law Abs. 431, 50 N.E.2d 622.

Witt at 23-24. Compare In re The Guardianship of Houseman, 4th Dist. Ross No. 831,

1981 WL 6048, *2 (Oct. 30, 1981) (“The guardian has the power and the duty to protect

and control the ward. A person adjudged incompetent may generally not spend money,

chose [sic] where to live, make contracts, or marry without the guardian's consent.”).

      {¶ 37} Kindell testified that she understood what marriage means. She explained

that she could not cheat on her husband, they would combine their money, and they

would support each other when one of them was sick. Both she and Tackett noted that

they wanted to be consistent with the Bible’s teachings. But Kindell also testified that

she had cheated on Tackett since they were engaged. Further, she conceded that she

did not manage money well and had a bad history with Tackett in regards to keeping their

living quarters in sanitary condition. Kindell testified that things would change for the

better on all these fronts if she got married to Tackett. That was a constant theme in the

testimony of both Kindell and Tackett: their behavior would change for the better after

they got married.

      {¶ 38} The probate court reiterated some of the evidence of past, poor decision-

making by Kindell in regard to her relationship with Tackett. The court also summarized

some of its prior rulings in which it had highlighted Tackett’s questionable treatment of

Kindell and her willingness to let him treat her that way.      The probate court then

concluded that Kindell “failed to establish that she has the capacity and understanding to
                                                                                           -17-


enter into a marriage contract.”

       {¶ 39} It is clear that the probate court did not find credible Kindell’s testimony that

she understood the nature of the marriage contract and the duties and responsibilities

that it creates.    An appellate court gives deference to a trial court's credibility

determinations, because the trial court is “best able to view the witnesses and observe

their demeanor, gestures and voice inflections, and use these observations in weighing

the credibility of the proffered testimony.” Seasons Coal Co. v. Cleveland, 10 Ohio St.3d

77, 80, 461 N.E.2d 1273 (1984).            We defer to the probate court’s credibility

determinations. Further, the probate court’s conclusion was supported by the evidence

of record that over the past approximately ten years since Kindell first raised the issue of

marriage with her guardian and the probate court, she had cheated several times on

Tackett and continued to blow her money. These facts weighed against a finding that

she understood the obligations of mutual respect, fidelity, and support. R.C. 3103.01.

Therefore, we cannot conclude that the probate court erred in finding that Kindell lacked

the necessary capacity and understanding to enter into a marriage contract.

       {¶ 40} The probate court’s decision precludes Kindell from getting married at this

time. But Kindell will have an opportunity, through her future actions, to show that she

truly understands the nature of the marriage contract and is capable of consenting to

taking on the mutual obligations inherent in a marriage contact. Her actions to this point

have not matched up with her words.

       {¶ 41} The second assignment of error is overruled.
                                                                                         -18-


   IV.      Conclusion

         {¶ 42} Having overruled both of Kindell’s assignments of error, the judgment of the

probate court is affirmed.

                                       .............



TUCKER, P.J. and EPLEY, J., concur.


Copies sent to:

Christopher D. Clark
Jack L. Carter
Hon. Scott Altenburger